
	

113 S183 IS: Hospital Payment Fairness Act of 2013
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 183
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Mrs. McCaskill (for
			 herself and Mr. Coburn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for fairness in hospital payments under the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hospital Payment Fairness Act of
			 2013.
		2.Sunset of
			 Medicare hospital payment provisionSection 3141 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 1395ww note) is amended by inserting and
			 before October 1, 2013, after October 1, 2010,.
		
